812 F.2d 1409
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eva B. WILSON, Plaintiff-Appellant,v.Margaret HECKLER, Secretary of Health and Human Services andDepartment of Health and Human Services,Defendants-Appellees.
No. 86-1527.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1987.

Before KEITH, KRUPANSKY, and GUY, Circuit Judges.

ORDER

1
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability benefits.  The Secretary now moves for remand of the plaintiff's claim to the Secretary for further consideration under the new mental impairment regulations promulgated under Sec. 5 of the Social Security Disability Reform Act of 1984.  Upon consideration thereof,


2
It is ORDERED that said motion is granted.  This appeal is remanded to the district court with instructions it be remanded to the Secretary for further consideration.